Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Meta Gold, Inc. (the “Corporation”) on Form 10-Q for the quarterly period ended March 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Thomas Roger Sawyer, Chief Executive Officer and Chief Financial Officer of the Corporation, certify to my knowledge, pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350), that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: May 19, 2014 /s/ Thomas Roger Sawyer Thomas Roger Sawyer Chief Executive Officer and Chief Financial Officer (Acting Principal Accounting Officer)
